Case 9:19-cr-80083-DMM Document 4 Entered on FLSD Docket 06/03/2019 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-CR-80083-MIDDLEBROOKS


 UNITED STATES OF AMERICA            )
                                     )
 v.                                  )
                                     )
 RICHARD CICCARELLA,                 )
                                     )
       Defendant.                    )
 ____________________________________)


                            GOVERNMENT=S RESPONSE TO
                          THE STANDING DISCOVERY ORDER

        The United States hereby files this response to the Standing Discovery Order. This

 response also complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16.

        A.     1.     The government is unaware of any written or recorded statements made by
                      the defendant(s).

               2.     The government is aware of relevant oral statements made by the defendant
                      before or after arrest in response to interrogation by any person then known
                      to the defendant to be a government agent that the government intends to
                      use at trial. These two audio statements and video recorded interview were
                      previously provided to defense counsel.

               3.     No defendant testified before the Grand Jury.

               4.     The defendant’s prior criminal record, if any exists, will be made available
                      upon receipt by this office.

               5.     Books, papers, documents, data, photographs, tangible objects, buildings or
                      places, within the government’s possession, custody or control, which are
                      material to the preparation of the defendant’s defense, or which the
                      government intends to use as evidence at trial to prove its case in chief, or
                      which were obtained from or belong to the defendant, may be inspected at
                      a mutually convenient time at: the Office of the United States Attorney,
                      500 A. Australian Ave., West Palm Beach, Florida, Suite 400. Please call
                      the undersigned within 48 hours if you intent to review the evidence to set
                      up a date and time that is convenient to both parties.
Case 9:19-cr-80083-DMM Document 4 Entered on FLSD Docket 06/03/2019 Page 2 of 4




                   The attachments to this discovery response are not necessarily copies of all
                   the books, papers, documents, data, etc., that the government may intend to
                   introduce at trial.

             6.    There were no physical or mental examinations or scientific tests or
                   experiments made in connection with this case.

       B.          DEMAND FOR RECIPROCAL DISCOVERY: Pursuant to the Standing
                   Discovery Order, the United States requests the disclosure and production
                   of materials listed in Section (b) of Local Rule 88.10. This request is also
                   made pursuant to Rule 16(b) of the Federal Rules of Criminal Procedure.

       C.          The government will disclose any information or material which may be
                   favorable on the issues of guilt or punishment within the scope of Brady v.
                   Maryland, 373 U.S. 83 (1963), and United States v. Agurs, 427 U.S. 97
                   (1976).

       D.          The government will disclose any payments, promises of immunity,
                   leniency, preferential treatment, or other inducements made to prospective
                   government witnesses, within the scope of Giglio v. United States, 405 U.S.
                   150 (1972), or Napue v. Illinois, 360 U.S. 264 (1959).

       E.          The government will disclose any prior convictions of any alleged co-
                   conspirator, accomplice or informant who will testify for the government at
                   trial.

       F.          No defendant was identified in a lineup, show up, photo array or similar
                   identification proceedings.

       G.          The government has advised its agents and officers involved in this case to
                   preserve all rough notes.

       H.          The government will timely advise the defendant of its intent, if any, to
                   introduce at trial extrinsic act evidence pursuant to F.R.E. 404(b). Pursuant
                   to Local Rule 88.10, the notice will be provided regardless of whether the
                   evidence may be used in the case-in-chief, for impeachment or possible
                   rebuttal, and will include the general nature of the evidence.

                   You are hereby on notice that all evidence made available to you for
                   inspection, as well as all statements disclosed herein or in any future
                   discovery letter, may be offered in the trial of this cause, under F.R.E.
                   404(b) or otherwise (including the inextricably-intertwined doctrine).


                                             2
Case 9:19-cr-80083-DMM Document 4 Entered on FLSD Docket 06/03/2019 Page 3 of 4



        I.             The defendant is not an aggrieved person, as defined in Title 18, United
                       States Code, Section 2510(11), of any relevant electronic surveillance that
                       was authorized pursuant to 18 U.S.C. §2516 and 18 U.S.C §2518 and that
                       has been unsealed in accordance with 18 U.S.C §2518.

        J.             The government has ordered transcribed the Grand Jury testimony of all
                       witnesses who will testify for the government at the trial of this cause.

        K.             No contraband is involved in this indictment.

        L.             The government does not know of any automobile, vessel, or aircraft
                       allegedly used in the commission of this offense that is in the government's
                       possession.

        M.             The government is not aware of any latent fingerprints or palm prints which
                       have been identified by a government expert as those of the defendant.

        N.             The government will make every possible effort in good faith to stipulate to
                       all facts or points of law the truth and existence of which is not contested
                       and the early resolution of which will expedite trial. These stipulations will
                       be discussed at the discovery conference.

        The government is aware of its continuing duty to disclose such newly discovered
 additional information required by the Standing Discovery Order, Rule 16(c) of the Federal Rules
 of Criminal Procedure, Brady, Giglio, Napue, and the obligation to assure a fair trial.

         The attachments to this response is a DVD containing one (1) 412-page PDF document
 and three recorded interviews of the defendant’s spouse. Please contact the undersigned Assistant
 United States Attorney if any pages are missing.

                                                Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY


                                          By:     s/Gregory Schiller
                                                Gregory Schiller
                                                Assistant United States Attorney
                                                Florida Bar No.
                                                500 S. Australian Ave., Suite 400
                                                West Palm Beach, FL 33401
                                                Tel: (561) 209-1045
                                                Email: gregory.schiller@usdoj.gov

                                                 3
Case 9:19-cr-80083-DMM Document 4 Entered on FLSD Docket 06/03/2019 Page 4 of 4



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 3, 2019, I electronically filed the foregoing document
 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
 served this day on all counsel of record on the attached Service List in the manner specified.


                                                    s/Gregory Schiller
                                                   Gregory Schiller
                                                   Assistant United States Attorney


                                       SERVICE LIST
                               United States v. Richard Ciccarella
                          Case No. 19-CR-80083-MIDDLEBROOKS
                                  United States District Court
                                  Southern District of Florida

  Party                     Counsel
  Plaintiff:                Gregory Schiller
  United States             Assistant United States Attorney
                            500 S. Australian Ave., Suite 400
                            West Palm Beach, FL 33401
                            Email: gregory.schiller@usdoj.gov
                            via Notice of Electronic Filing generated by CM/ECF
  Defendant:                Michael Salnick
  Richard Ciccarella        Law Offices of Salnick & Fuchs, P.A.
                            1645 Palm Beach Lakes Boulevard
                            10th Floor - Suite 1000
                            West Palm Beach, Florida 33401
                            Email: salnicklaw@aol.com
                            via Notice of Electronic Filing generated by CM/ECF




                                               4
